Exhibit 10.3

 

[g178401kei001.jpg]

August 9, 2006

Behringer Advisors LP
15601 Dallas Parkway, Suite 600
Addison, Texas  75001

Re: Waiver of Asset Management Fees

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Advisory Agreement,
dated as of March 20, 2006 (the “Advisory Agreement”), by and between Behringer
Harvard REIT I, Inc., a Maryland corporation (the “Company”), and Behringer
Advisors LP, a Texas limited partnership (the “Advisor”).  Capitalized terms
used herein but not defined herein shall have the meanings set forth in the
Advisory Agreement.

In consideration of the mutual agreements and covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and the Advisor hereby agree as follows:

1.             Waiver of Asset Management Fees.  Notwithstanding anything to the
contrary contained in the Advisory Agreement, the Advisor, on behalf of itself
and its Affiliates, and its and their respective successors and assigns, hereby
waives and forever releases and discharges the Company from its obligation to
pay an aggregate of $500,000 of the Asset Management Fees to the Advisor, as
provided in Section 3.01(a) of the Advisory Agreement, that would otherwise
become due and payable during the Company’s fiscal quarter beginning on April 1,
2006 and ending on June 30, 2006.

2.             Ratification; Effect on Advisory Agreement.

(a)  Ratification.  The Advisory Agreement, as amended by this letter agreement,
shall remain in full force and effect and is hereby ratified and confirmed in
all respects.

(b)  Effect on the Advisory Agreement.  On and after the date hereof, each
reference in the Advisory Agreement to “this Agreement,” “herein,” “hereof,”
“hereunder,” or words of similar import shall mean and be a reference to the
Advisory Agreement as amended hereby.


--------------------------------------------------------------------------------




 

3.             Miscellaneous.

(a)           Governing Law; Venue.  This letter agreement and the legal
relations between the parties hereto shall be construed and interpreted in
accordance with the internal laws of the State of Texas without giving effect to
its conflicts of law principles, and venue for any action brought with respect
to any claims arising out of this letter agreement shall be brought exclusively
in Dallas County, Texas.

(b)           Modification.  This letter agreement shall not be changed,
modified, or amended, in whole or in part, except by an instrument in writing
signed by both parties hereto, or their respective successors or assignees.

(c)           Headings.  The titles and headings of the sections and subsections
contained in this letter agreement are for convenience only, and they neither
form a part of this letter agreement nor are they to be used in the construction
or interpretation hereof.

(d)           Severability.  The provisions of this letter agreement are
independent of and severable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.

(e)           Counterparts.  This letter agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This letter agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.  This letter agreement, to the extent signed and delivered by means
of electronic mail or a facsimile machine, shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were an original signed version thereof
delivered in person.  No party hereto shall raise the use of electronic mail or
a facsimile machine to deliver a signature or the fact that any signature was
transmitted or communicated through the use of electronic mail or a facsimile
machine as a defense to the formation or enforceability of a contract and each
party hereto forever waives any such defense.

[The remainder of this page intentionally blank]

2


--------------------------------------------------------------------------------


 

If the foregoing meets with your approval, please indicate your acceptance of
this letter agreement by countersigning a copy of this letter agreement in the
space indicated below.

 

Very truly yours,

 

 

 

BEHRINGER HARVARD REIT I, INC.

 

 

 

By:

  /s/ Gerald J. Reihsen, III

 

 

Name:

   Gerald J. Reihsen, III

 

 

Title:

  Executive Vice President – Corporate

 

 

  Development & Legal

 

 

Acknowledged and agreed, as of
the date first written above:

BEHRINGER ADVISORS LP

By: Harvard Property Trust, LLC

 

 

 

 

 

 

By

:  /s/ Gerald J. Reihsen, III

 

 

Name:

    Gerald J. Reihsen, III

 

 

Title:

  Executive Vice President – Corporate

 

 

  Development & Legal

 

 


--------------------------------------------------------------------------------